Title: From Benjamin Franklin to Jonathan Williams, Jr.: Two Letters, 8 July 1779
From: Franklin, Benjamin
To: Williams, Jonathan Jr.


I.
Dear Jonathan,
Passy, July 8. 1779.
I received yours of the 1st. & 2d. Instand. Inclos’d I send as you desire Mr. Lee’s original Letter declining any farther Concern with the Accounts. As it contains some malevolent Insinuations relating to them that are groundless, I think it right you should at the same time see my Observations on them, in the Drafts of a letter Intended to send him in Answer; but which on second Thougts I did not send, merely to avoid a continued Altercation, for which I had neither Time nor Inclination, and he abundance of both.
I am much oblig’d to the Gentlemen who have undertaken the Trouble of examining your Accounts and if they think fit to join Commodore Gillon to their Number, and he will be so good as to accept it will be very agreable to me. I am sorry that Mr. Schweighauser declines it, as he was put into our business by Messrs. Lee’s and it was therefore I nam’d him in the request, tho’ not an American.
I request you would make Enquiry concerning the Complaints contain’d in two Papers I inclose, which were handed to me from the spanish Ambassador. I suspect that some of the English Cruizers do sometimes personate Americans to create Mischief. Let me know if Such Vessels realy went from Nantes. I am your Affectionate Uncle.
M. Williams.
  
II.
Dear Cousin,
[July 8, 1779]
The Bearer, Mr. Genet junior, a young Gentleman of excellent Character, goes to Nantes with an Intention of Spending a little time there in improving himself in the Englisch Langage by conversing among our Countrymen. I desire you would introduce him to their Acquaintance, and I recommend him warmly to all your Civilities, which I Shall esteem as done to myself. I am ever Your affectionate Uncle
BF
Jona. Williams.
